Case 1:19-cr-00127-PAE-ST Document 94 Filed 11/11/20 Page 1 of 4 PageID #: 489




                                             November 11, 2020

By ECF and Email
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York 1
40 Foley Square
New York, NY 10007


       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

        I write with the consent of the government and Pretrial Services respectfully to request
permission for Mr. Celli to contact the Eastern District of New York’s Clerk’s office and to
travel to the Court as necessary to commence a new civil action seeking redress for certain
allegedly tortious conduct surrounding his pretrial detention in late 2018 and early 2019.
Although Mr. Celli’s bond, which is attached hereto as Exhibit A, places no limitations on his
contact with the courthouse, Mr. Celli has been advised at prior conferences by Judge Donnelly
against certain kinds of communications, and I understand that Mr. Celli has been advised that he
ought to receive permission before contacting the courthouse. I note that there is no filing bar on
Mr. Celli in the Eastern District of New York and he is therefore entitled to commence civil
lawsuits in the District. I have spoken with Pretrial Services Officer Michael Dorn and Assistant
United States Attorney Kayla Bensing, and they consent to Mr. Celli contacting the courthouse
for the limited purpose of filing a lawsuit.

       Thank you for your consideration.

                                             Respectfully submitted,

                                              /s/ Benjamin Silverman
                                             Benjamin Silverman

cc: AUSAs Kayla Bensing and Anna Karamigios (by ECF)
    Pretrial Services Officer Michael Dorn (by email)
    Dorea Silverman, Esq. (by ECF)


       1
           Sitting by designation.
Case 1:19-cr-00127-PAE-ST Document 94 Filed 11/11/20 Page 2 of 4 PageID #: 490




                         Exhibit A
          Case 1:19-cr-00127-PAE-ST
                   Case: 1:19-cr-00127,Document
                                        Document:9430,Filed 11/11/20
                                                        Filed:        PagePage
                                                               03-29-2019, 3 of 41PageID
                                                                                  of 2   #: 491
                                  United S^es District Court,Eastern District of New York
UNITED STATES OF AMERICA                                  ^       /                       ORDER SETTING CONDITIONS OF RELEASE
                y                                         X                               AND APPEARANCE BOND

       L^(^0                                       ,Defendant.                                                         I'l C if I ^ K
                                                                        RELEASE ORDER

     It is hereby ORDERED that the above-named defendant be released subject to tlie Standard Conditions of Release on the reverse and as follows:
     [ 1X Upon Personal Recognizance Bond on his/her promise to appear at all scheduled proceedings as required, or
      M Upon Bond executed by the defendant in the amount ofS                                ^                                and          «
             secured by[ ]financially responsible sureties listed below and/or                 collateral set forth below.

                                                                  Additional Conditions of Release

      The Court finding that release under the Standard Conditions ofRelease on the reverse will not by themselves reasonably assure the
appearance ofthe defendant and/or the safety ofother persons and the community,IT IS FURTHER ORDERED as follows:$^ n/'Y                                           J
 piiq I. The defendant must remain in and may not leave the following areas without Court permission: [v^New York City;[v^ong Island, NY;
         [ ]New York State;[ ]New Jersey;[]                                                               and travel to and from this Court and the permitted areas.
[] 2.     The defendant must avoid all contact with the following persons or entities:

[ 1 3. The defendant must avoid and not go to any of the following locations:
4
t/1 4. The defendant must surrender all passports to Pretrial Services by        and not obtain other passports or mtemational travel documents.
    5. .The defendant is placed under the supervision ofthe Pretrial Services Agency subject to the Special Conditions on the reverse and:
          a. is subject to ramiom visits by a Pretrial Services officer at defendant's residence and/or place of work;
     i^j^b. must report[vfas directed bj^retrial Services or[]in person                     times per                  and/or[]by telephone              times per          .
     [\^c. must imdergo[*J^esting,[^J^aluation and/or[v^f^atment for substance abuse, incliiding alcoholism, as directed by Pretrial Services.
          must undergo evaluation and treatment for mental health problems, as directed by Pretrial Services.
     M e. is subject to the following location restriction program with location monitoring,as directed by Pretrial Services:
      [ Ihome incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatment;
       M home detention: restricted to home at all fimes,except for attorney visits, court appearances, medical treatment,[]religious services,
              [ij-^ployment,[ ]school or training,[yflother activities approved by Pretrial Services,[]
    [ ] curfew: restricted to home every day from                              to                       ,or []as directed by Pretrial Services.
    [ ] Defendant must pay all or part ofthe cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
        based upon ability to pay as determined by the Court and the Pretrial Services Agency, and/ or fi^om available insurance.
[,/ 6. Other Conditions:          o v.A-Vot.sf-1                                                    W.HI-                                            fo                    ^
                                                                       APPEARANCE BOND                                                         f         1
I, the undersigned defendant, and each surety who signs this bond,acknowledge that I have read this Appearance Bond and, and have either read all
tlie other conditions ofrelease or have had those conditions explained. I fiufoer acknowledge that I and my personal representatives,jointly and
severally, are bound to pay the United States of America the sum ofS f                     4q J                    and that this obligation is secured with the below
interest in the following property ("Collateral") which 1 represent is/are free and clear ofliens except as otherwise indicated:
     Mx:ash deposited in tlie Reaistrv ofthe Court in tlieisum of$. 1 ^                     OO                            ^
     [,^ premises located at: Fl                                         |>f          V UtL^jtr'                          fl.A., '''''
                           :ute a confession ofjudgment, mortgagenr
        I also agree to execute                          mortgage'nr li^n
                                                                     lidn in form approved by the U.S. Attorney
                                                                                                       Atti     which shall be duly filed with the
     proper local and state authorities on or before                  ( 11^1 I ^                                                                     .
Each owner ofthe above Collateral agrees not to sell the property, allow further claims or enciunbrances to be made against it, or do anything to
reduce its value while this Appearance Bond is in effect.
Forfeiture ofthe Bond. This Appearance Bond may be forfeited ifthe defendant fails to comply with any ofthe conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of tlie bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement. The court may also order a
judgment offorfeiture against the defendant and against each surety for the entire amount ofthe bond, including any interest and costs,

                 ^ r ll •                     Address: ^ ^ W ^ ^                                A'                       /a f)/ > ^                                 I( ^7
                                   ,Surety                                 A/ ^            I T^ o                                        T                       f /'
    ^ if ■'             ^                     Address: 0 ^              ' 1 /iVJ? A                 ^          \j f>       1 /i CO A                 ^                          ^
     (^CTT vTVv                    , Surety                   /yyU      \X ^          ^                                                            ~                   7
                                              ^Address:

     I acknowledge that I am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on the front and reverse sides of this form.


                                                                  ^                                                                                      Signature of Defendant
           ^he Defendant is hereby ordered on                 ^

     s/ SJB                                     ,us/7j
                                                                                    Distribution:       Canary - Court    Pink - Pretrial Services       Goidenrod -Defendant
          Case 1:19-cr-00127-PAE-ST
                   Case: 1:19-cr-00127,Document
                                        Document:9430,Filed 11/11/20
                                                        Filed:        PagePage
                                                               03-29-2019, 4 of 42PageID
                                                                                  of 2   #: 492
                                              STANDARD CONDITIONS OF RELEASE
IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate any federal, state or local la V while on release.
(2) The defendant must cooperate in fee collection of a DNA se mple if the collection is authorized by 42 U.S.C. § 14135a.
(3) The defendant must advise fee Court,fee Pretrial Services!c ffice, defense Counsel and the U.S. Attorney in writing before making
    any change in address or telephone number.
(4) The defendant must appear in court as required and must sut •Tender for service of any sentence imposed as directed,
(5) The defendant must refrain from use or unlawful possessioc ofa narcotic drug or other controlled substances as defined in 21
    U.S.C. § 802, unless prescribed by a licensed medical practitiloner.
(6) Iffee defendant fails to report as required to fee Pretrial Seir \iices Agency, defendant may be subject to such random visits at
                                                                 j..
    his/her residence or work by a Pretrial Services Officer as lay be necessary to verify his/her residence or place ofemployment in
    order to secure compliance with the order of release.
(7) The defendant must not possess a firearm, destructive deviC % or other weapon.
                  SPECIAL CONDITIONS OF RELEASE FC iR TESTING,TREATMENT OR EVALUATION
                                                ANDFORLOC/i:TION MONITORING
1. Iffee defendant fails to appear for any specified treatment o r evaluation, defendant may be subject to such random visits at his/her
   residence or work by a Pretrial Services Officer as may be necessary to verify his/her residence or place ofemployment in order to
     secure compliance wife the order of release.
2. The defendant must not obstruct, attempt to obstruct, or tarn 31er with the efficiency and accuracy of prohibited substance screening
   or testing. Testing may be used wife random frequency am may include urine testing, fee wearing ofa sweat patch, a remote
   alcohol testing system, and/or any form ofprohibited substa nce screening or testing, as determined by Pretrial Services.
3. Ifdefendant is subject to a location restriction program or l(})cation monitoring, defendant must:
   (a) stay at his/her residence at all times except for approvet activities and may not leave for approved activities without
        providing prior notice to Pretrial Services, except in c3ase:s of medical emergencies,
   (b) abide by all program requirements and instructions proA ided by Pretrial Services relating to fee operation of monitoring
        technology. Unless specifically ordered by the court, trial Services may require use of one ofthe following or comparable
        monitoring technology: Radio Frequency(RF)monitoiling; Passive Global Positioning Satellite(GPS)monitoring; Active
        Global Positioning Satellite(GPS) monitoring (including hybrid"(Active/Passive) GPS); Voice Recognition monitoring.
                                                    FORFEITUi;E OF THE BOND

This appearance bond may be forfeited if the defendant does not comply with fee conditions of release set forth in this Order Setting
Conditions of Release and Bond. The court may immediately or     ! er fee amount offee bond and any Collateral surrendered to fee
United States iffee defendant does not comply wife the agreemieit At fee request ofthe United States, fee court may order ajudgment
offorfeiture against the defendant and each surety for the entire Amount ofthe bond,including interest and costs.

                                                       RELEASE OF THE BOND
This appearance bond may be terminated at any time by fee Coujt    This bond will be satisfied and the security will be released when
either:(1)fee defendant is found not guilty on all charges, or(2)the defendant reports to serve a sentence.

                               ADVICE OF PENALTIES AN              SANCTIONS TO THE DEFENDANT
Defendant is advised that violating any ofthe foregoing conditiops of release may result in the immediate issuance of a warrant of
arrest, a revocation offee order ofrelease, an order of detention, a forfeiture of any bond, and a prosecution for contempt ofcourt and
could result in imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense tie punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense fee punishment is an addi ional prison term of not more than one year. This sentence will be
consecutive {i.e., in addition to) to any other sentence defendant nay receive.
It is a crime punishable by up to ten years in prison, and a $250,i      fine, or both, to: obstruct a criminal investigation; tamper wife a
witness, victim, or informant; retaliate or attempt to retaliate agai nst a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer offee co jrt. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted lulling.
If, after release, defendant knowingly fails to appear as the condikions of release require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additionja1 punishment may be imposed, whether or not fee defendant is
convicted offee pending charges. If defendant is convicted of:
(1)an offense punishable by death, life imprisonment, or impriscmment for a term offifteen years or more- defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years ,or both;
(2)an offense punishable by imprisonment for a term of five yea:s or more,but less than fifteen years- defendant will be fined not
more than $250,000 or imprisoned for not more than five years,(ir both;
(3)any other felony - defendant will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4)a misdemeanor- defendant will be fined not more than $100,OOO or imprisoned not more than one year, or both,
A term ofimprisonment imposed for failure to appear or surrendf;r will be consecutive to any other sentence imposed. In addition, a
failure to appear or surrender may result in the forfeiture of any Ijond posted.
                                                                       Distribution: Canary - Court   Pink - Pretrial Services   Goldenrod -Defendant
